 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOE GALINDO OROSCO, JR.,                            No. 2:15-cv-0902 MCE DB P
12                         Petitioner,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14    W. KNIPP, et al.,
15                         Respondents.
16

17            Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for a

18   writ of habeas corpus under 28 U.S.C. § 2254. Petitioner brings this action challenging his 2012

19   conviction in the Sacramento Superior Court resulting in a sentence of thirty years to life.

20   Petitioner alleges that (1) the trial court erred when it failed to instruct on a lesser-included

21   offense, (2) he was entitled to a jury determination as to whether he was a habitual sex offender

22   and whether he qualified for a sentencing enhancement, and (3) his trial counsel was ineffective

23   for failing to object to the sentencing enhancement. For the reasons set forth below, this court will

24   recommend the petition be denied.

25                                             BACKGROUND

26       I.         Factual and Procedural Background

27            The California Court of Appeal for the Third Appellate District provided the following

28   factual and procedural summary:
                                                         1
 1           After a jury trial, defendant Joe Galindo Orosco, Jr., was
     found guilty of two counts of lewd and lascivious acts with his
 2   granddaughter, A.H., a minor under the age of 14 years. Defendant
     was sentenced to two concurrent terms of 25 years to life pursuant
 3   to Penal Code section 667.61 (unless otherwise stated, statutory
     references that follow are to the Penal Code), plus an enhancement
 4   of five years pursuant to section 667.51 (the “One Strike Law”),
     due to a prior conviction for a lewd and lascivious act with a minor
 5   under the age of 14 years in violation of section 288, subdivision
     (a).
 6
             Defendant appeals, contending the court erred in (1) failing
 7   to sua sponte instruct the jury regarding the lesser included offense
     of “attempt” for count one (charged as lewd and lascivious act with
 8   a minor under the age of 14 for contact other than body on body)
     and (2) sentencing defendant to the five-year enhancement pursuant
 9   to section 667.51 without a jury finding that the defendant had
     suffered a prior conviction for the purposes of the enhancement. We
10   affirm the judgment.

11                        FACTS AND PROCEEDINGS

12          On or about April 26, 2011, A.H.’s grandmother invited A.H.
     to watch a video on her laptop in her bedroom, which the
13   grandmother shared with the defendant. Seven-year-old A.H., who
     was living with her grandparents at the time, did so. After the
14   grandmother had fallen asleep in her chair watching videos with
     headphones in her ears, defendant invited A.H. to watch a television
15   show with him from his bed. A.H. laid next to him on the bed. A.H.
     demonstrated affection for defendant by rubbing his head and kissing
16   him, which caused him to become aroused.

17           Defendant attempted to kiss A.H. on the mouth, and when she
     rebuffed that attempt, he kissed her on the cheek and neck. He then
18   climbed on top of her, and rubbed his genitalia against her upper
     thigh and vaginal area. Both were clothed at the time. While
19   defendant was atop A.H., A.H.’s older brother happened to open the
     door and interrupted what was happening. A.H.’s brother quickly left
20   to tell their mother what defendant was doing to A.H. When the
     brother walked in, defendant placed his arm over A.H.’s mouth.
21   Defendant got off A.H., and, despite defendant’s instruction not to
     tell anyone, she ran to the bedroom and told her mother what had
22   happened.

23           After being confronted by his daughter, A.H.’s mother, about
     the molestation, defendant took a knife into the bathroom and
24   contemplated suicide. His family convinced him to check himself
     into a hospital to seek help. A mandated reporter at the hospital
25   reported the molestation to the police and they conducted an
     investigation. After his release from the hospital, defendant
26   confessed the molestation of A.H., and other minors, in a police
     interview. Additionally, A.H., in a forensic interview and in trial
27   testimony, corroborated the reported molestation, though she
     presented potentially conflicting testimony regarding the defendant’s
28   admitted kiss. A.H. testified that defendant attempted to kiss her but
                                        2
 1   that she pushed him away; she also testified that he always kissed her
     on the cheeks; and she testified that he did not kiss her on the date in
 2   question.

 3           Defendant was charged with two counts of forcible acts of
     lewd and lascivious conduct with a minor under the age of 14 (§ 288,
 4   subd. (b)), with lesser included offenses of lewd and lascivious
     conduct with a minor under the age of 14 (§ 288, subd. (a)) as to both
 5   counts, and simple battery (§ 242) as to count one. The two counts
     were for separate acts: count two was for the body on body contact,
 6   and count one was for contact other than that contemplated by count
     two (as argued, the kissing). The defendant pleaded not guilty to both
 7   counts.

 8           After a trial, the jury returned an initial verdict on count two
     and was deadlocked as to count one. In coming to this point, the jury
 9   had asked the court for clarification of the term “force” as used in
     section 288, subdivision (b), and had asked the court whether the jury
10   could make a decision as to a lesser included offense if it could not
     make a decision as to the charged offense. As to count two, the jury
11   found the defendant not guilty of forcible acts of lewd and lascivious
     conduct with a minor under the age of 14 (§ 288, subd. (b)), but guilty
12   of acts of lewd and lascivious conduct with a minor under the age of
     14 (§ 288, subd. (a)). The jury also found the defendant had suffered
13   a prior conviction for violation of section 288, subdivision (a) in
     Yolo County in 1986.
14
             The district attorney dismissed the charge of forcible acts of
15   lewd and lascivious conduct with a minor under the age of 14 (§ 288,
     subd. (b)) as to count one, and the court resubmitted the count to the
16   jury on just the lesser included offenses. The jury returned a verdict
     of guilty as to count one, acts of lewd and lascivious conduct with a
17   minor under the age of 14 (§ 288, subd. (a)), and again found the
     defendant had suffered a prior conviction for violation of section 288,
18   subdivision (a) in Yolo County in 1986.

19            The trial court had already found that defendant was the same
     person who was identified in the 1986 Yolo County conviction for
20   violation of section 288, subdivision (a) as required by section 1025.
     Defendant pleaded guilty to that offense, and the court documents
21   reflecting that plea deal were admitted into evidence in the instant
     trial. The jury was instructed to determine if the evidence presented
22   proved defendant was convicted of a previous crime, namely a
     violation of section 288, subdivision (a) in Yolo County in 1986.
23   However, the verdict forms used by the jury read that the jury found
     “the allegation that the defendant suffered a prior conviction for
24   Penal Code 288(a) in Yolo County on June 24, 1986, within the
     meaning of Penal Code Section 667.61(a) and (d) to be” true. After
25   the jury had been discharged, the court noted a “slight irregularity”
     in the verdict forms. Specifically, the prior conviction enhancements
26   referenced other statutes, including the one that was ultimately
     applied by the court, section 667.51, subdivision (a). The court
27   decided that the jury found the prior conviction true and that the
     additional language in the verdict form regarding section 667.61 was
28   surplusage.
                                         3
 1                             The court sentenced defendant on count one, lewd and
                       lascivious acts with a child, to 25 years to life. In connection with
 2                     count one, because of defendant’s prior conviction, the court
                       sentenced the defendant to an additional five years pursuant to
 3                     section 667.51, subdivision (a). On count two, lewd and lascivious
                       acts with a child, the court sentenced defendant to 25 years to life to
 4                     be served concurrently.

 5   People v. Orosco, No. 11F03194, 2014 WL 1315670, at *1-2 (Cal. Ct. App. Apr. 2, 2014).

 6       II.       Direct Review

 7       Petitioner sought review in the California Court of Appeal Third Appellate District, which

 8   affirmed the conviction and sentence on April 2, 2014, through a reasoned decision. Lodged Doc.

 9   (“LD”) 9, 12. He then sought review in the California Supreme Court, which summarily denied

10   review on June 25, 2014. LD 13-14.

11       III.      Collateral Review

12       Petitioner filed this petition for writ of habeas corpus pursuant to 42 U.S.C. § 2254 on April

13   27, 2015, and Respondent filed an Answer on March 9, 2016. (ECF Nos. 1, 17.) Petitioner has not

14   filed a traverse.

15             STANDARDS OF REVIEW APPLICABLE TO HABEAS CORPUS CLAIMS

16              An application for a writ of habeas corpus by a person in custody under a judgment of a

17   state court can be granted only for violations of the Constitution or laws of the United States. 28

18   U.S.C. § 2254(a). A federal writ is not available for alleged error in the interpretation or

19   application of state law. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010); Estelle v. McGuire, 502

20   U.S. 62, 67-68 (1991); Park v. California, 202 F.3d 1146, 1149 (9th Cir. 2000).

21              Title 28 U.S.C. § 2254(d) sets forth the following standards for granting federal habeas

22   corpus relief:

23                     An application for a writ of habeas corpus on behalf of a person in
                       custody pursuant to the judgment of a State court shall not be granted
24                     with respect to any claim that was adjudicated on the merits in State
                       court proceedings unless the adjudication of the claim –
25
                       (1) resulted in a decision that was contrary to, or involved an
26                     unreasonable application of, clearly established Federal law, as
                       determined by the Supreme Court of the United States; or
27

28
                                                          4
 1                  (2) resulted in a decision that was based on an unreasonable
                    determination of the facts in light of the evidence presented in the
 2                  State court proceeding.

 3
            For purposes of applying § 2254(d)(1), “clearly established federal law” consists of
 4
     holdings of the United States Supreme Court at the time of the last reasoned state court decision.
 5
     Greene v. Fisher, 565 U.S. 34, 37 (2011); Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir. 2011)
 6
     (citing Williams v. Taylor, 529 U.S. 362, 405-06 (2000)). Circuit court precedent “‘may be
 7
     persuasive in determining what law is clearly established and whether a state court applied that
 8
     law unreasonably.’” Stanley, 633 F.3d at 859 (quoting Maxwell v. Roe, 606 F.3d 561, 567 (9th
 9
     Cir. 2010)). However, circuit precedent may not be “used to refine or sharpen a general principle
10
     of Supreme Court jurisprudence into a specific legal rule that th[e] [Supreme] Court has not
11
     announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013) (citing Parker v. Matthews, 567 U.S.
12
     37 (2012)). Nor may it be used to “determine whether a particular rule of law is so widely
13
     accepted among the Federal Circuits that it would, if presented to th[e] [Supreme] Court, be
14
     accepted as correct.” Id. at 1451. Further, where courts of appeals have diverged in their
15
     treatment of an issue, it cannot be said that there is “clearly established Federal law” governing
16
     that issue. Carey v. Musladin, 549 U.S. 70, 76-77 (2006).
17
            A state court decision is “contrary to” clearly established federal law if it applies a rule
18
     contradicting a holding of the Supreme Court or reaches a result different from Supreme Court
19
     precedent on “materially indistinguishable” facts. Price v. Vincent, 538 U.S. 634, 640 (2003)
20
     (quoting Williams, 529 U.S. at 405-06). “Under the ‘unreasonable application’ clause of §
21
     2254(d)(1), a federal habeas court may grant the writ if the state court identifies the correct
22
     governing legal principle from th[e] [Supreme] Court's decisions, but unreasonably applies that
23
     principle to the facts of the prisoner's case.’” Lockyer v. Andrade, 538 U.S. 63, 75 (2003)
24
     (quoting Williams, 529 U.S. at 413); Chia v. Cambra, 360 F.3d 997, 1002 (9th Cir. 2004). “[A]
25
     federal habeas court may not issue the writ simply because that court concludes in its independent
26
     judgment that the relevant state-court decision applied clearly established federal law erroneously
27
     or incorrectly. Rather, that application must also be unreasonable.” Williams, 529 U.S. at 411;
28
                                                        5
 1   see also Schriro v. Landrigan, 550 U.S. 465, 473 (2007); Andrade, 538 U.S. at 75 (“It is not

 2   enough that a federal habeas court, in its independent review of the legal question, is left with a

 3   firm conviction that the state court was erroneous.” (Internal citations and quotation marks

 4   omitted.)). “A state court's determination that a claim lacks merit precludes federal habeas relief

 5   so long as ‘fairminded jurists could disagree’ on the correctness of the state court's decision.”

 6   Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v. Alvarado, 541 U.S. 652,

 7   664 (2004)). Accordingly, “[a]s a condition for obtaining habeas corpus from a federal court, a

 8   state prisoner must show that the state court's ruling on the claim being presented in federal court

 9   was so lacking in justification that there was an error well understood and comprehended in

10   existing law beyond any possibility for fairminded disagreement.” Richter, 562 U.S. at 103.

11          There are two ways a petitioner may satisfy subsection (d)(2). Hibbler v. Benedetti, 693

12   F.3d 1140, 1146 (9th Cir. 2012). He may show the state court’s findings of fact “were not

13   supported by substantial evidence in the state court record” or he may “challenge the fact-finding

14   process itself on the ground it was deficient in some material way.” Id. (citing Taylor v. Maddox,

15   366 F.3d 992, 999-1001 (9th Cir. 2004)); see also Hurles v. Ryan, 752 F.3d 768, 790-91 (9th Cir.

16   2014) (If a state court makes factual findings without an opportunity for the petitioner to present

17   evidence, the fact-finding process may be deficient and the state court opinion may not be entitled

18   to deference.). Under the “substantial evidence” test, the court asks whether “an appellate panel,

19   applying the normal standards of appellate review,” could reasonably conclude that the finding is

20   supported by the record. Hibbler, 693 F.3d at 1146 (9th Cir. 2012).
21          The second test, whether the state court’s fact-finding process is insufficient, requires the

22   federal court to “be satisfied that any appellate court to whom the defect [in the state court’s fact-

23   finding process] is pointed out would be unreasonable in holding that the state court’s fact-finding

24   process was adequate.” Hibbler, 693 F.3d at 1146-47 (quoting Lambert v. Blodgett, 393 F.3d

25   943, 972 (9th Cir. 2004)). The state court’s failure to hold an evidentiary hearing does not

26   automatically render its fact-finding process unreasonable. Id. at 1147. Further, a state court may
27   make factual findings without an evidentiary hearing if “the record conclusively establishes a fact

28
                                                        6
 1   or where petitioner’s factual allegations are entirely without credibility.” Perez v. Rosario, 459

 2   F.3d 943, 951 (9th Cir. 2006) (citing Nunes v. Mueller, 350 F.3d 1045, 1055 (9th Cir. 2003)).

 3          If a petitioner overcomes one of the hurdles posed by section 2254(d), this court reviews

 4   the merits of the claim de novo. Delgadillo v. Woodford, 527 F.3d 919, 925 (9th Cir. 2008); see

 5   also Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we

 6   may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,

 7   we must decide the habeas petition by considering de novo the constitutional issues raised.”). For

 8   the claims upon which petitioner seeks to present evidence, petitioner must meet the standards of

 9   28 U.S.C. § 2254(e)(2) by showing that he has not “failed to develop the factual basis of [the]

10   claim in State court proceedings” and by meeting the federal case law standards for the

11   presentation of evidence in a federal habeas proceeding. See Cullen v. Pinholster, 563 U.S. 170,

12   186 (2011).

13          The court looks to the last reasoned state court decision as the basis for the state court

14   judgment. Stanley, 633 F.3d at 859; Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).

15   “[I]f the last reasoned state court decision adopts or substantially incorporates the reasoning from

16   a previous state court decision, [this court] may consider both decisions to ‘fully ascertain the

17   reasoning of the last decision.’” Edwards v. Lamarque, 475 F.3d 1121, 1126 (9th Cir. 2007) (en

18   banc) (quoting Barker v. Fleming, 423 F.3d 1085, 1093 (9th Cir. 2005)). “When a federal claim

19   has been presented to a state court and the state court has denied relief, it may be presumed that

20   the state court adjudicated the claim on the merits in the absence of any indication or state-law
21   procedural principles to the contrary.” Richter, 562 U.S. at 99. This presumption may be

22   overcome by showing “there is reason to think some other explanation for the state court's

23   decision is more likely.” Id. at 99-100 (citing Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991)).

24   Similarly, when a state court decision on a petitioner's claims rejects some claims but does not

25   expressly address a federal claim, a federal habeas court must presume, subject to rebuttal, that

26   the federal claim was adjudicated on the merits. Johnson v. Williams, 568 U.S. 289, 293 (2013).
27   When it is clear, that a state court has not reached the merits of a petitioner's claim, the deferential

28   standard set forth in 28 U.S.C. § 2254(d) does not apply and a federal habeas court must review
                                                         7
 1   the claim de novo. Stanley, 633 F.3d at 860; Reynoso v. Giurbino, 462 F.3d 1099, 1109 (9th Cir.

 2   2006); Nulph v. Cook, 333 F.3d 1052, 1056 (9th Cir. 2003).

 3                                                ANALYSIS

 4       A. Lesser-Included Offense

 5               a. State Court Opinion

 6           Because the California Supreme Court summarily denied review of petitioner’s appeal,

 7   this Court turns to the last reasoned decision in Petitioner’s case. Stanley, 633 F.3d at 859. The

 8   state appellate court denied Petitioner’s claim that the trial court erred in failing to include a jury

 9   instruction on a lesser-included offense as follows:

10                                                      I
11                               The Lesser Included Offense—Count One
12                            In count one, defendant is charged with a violation of section
                     288, subdivision (a), based on the allegation that he kissed A.H.
13                   “[S]ection 288, subdivision (a), states [it is] a felony offense for any
                     person who ‘willfully and lewdly commits any lewd or lascivious
14                   act’ on the body of a child under the age of 14, ‘with the intent of
                     arousing … the lust, passions, or sexual desires of that person or the
15                   child.’ Any touching of a child under the age of 14 violates this
                     section, even if the touching is outwardly innocuous and inoffensive,
16                   if it is accompanied by the intent to arouse or gratify the sexual
                     desires of either the perpetrator or the victim.” (People v. Lopez
17                   (1998) 19 Cal.4th 282, 289; italics omitted.)
18                           Defendant contends the court should have, sua sponte,
                     instructed the jury on attempted lewd and lascivious conduct as a
19                   lesser included offense on count one. A trial court must instruct sua
                     sponte on a lesser included offense, including attempt, only where
20                   there is substantial evidence that only the lesser and not the greater
                     offense was committed. (People v. Breverman (1998) 19 Cal.4th 142,
21                   162 (Breverman).) “An instruction on a lesser included offense must
                     be given only when the evidence warrants such an instruction.
22                   [Citation.] To warrant such an instruction, there must be substantial
                     evidence of the lesser included offense, that is, ‘evidence from which
23                   a rational trier of fact could find beyond a reasonable doubt’ that the
                     defendant committed the lesser offense. [Citation.] Speculation is
24                   insufficient to require the giving of an instruction on a lesser included
                     offense. [Citations.] In addition, a lesser included instruction need
25                   not be given when there is no evidence that the offense is less than
                     that charged.” (People v. Mendoza (2000) 24 Cal.4th 130, 174.)
26                   “[T]he testimony of a single witness ... may suffice to require lesser
                     included offense instructions.” (People v. Wyatt (2012) 55 Cal.4th
27                   694, 698 (Wyatt).)
28
                                                         8
 1           Here, at least arguably, a jury could dismiss defendant’s
     admissions and rely instead on A.H.’s testimony that while defendant
 2   attempted to kiss her on the day in question, he did not actually kiss
     her. As such, there is sufficient evidence of the lesser included
 3   offense of attempted lewd and lascivious conduct with a child under
     the age of 14. Therefore, we conclude the trial court erred when it
 4   failed sua sponte to instruct the jury on attempt as to count one.
     However, it does not necessarily follow that such error is prejudicial.
 5
             “Instructional error is subject to harmless error review.”
 6   (People v. Whisenhunt (2008) 44 Cal.4th 174, 214.) “[E]rror in
     failing sua sponte to instruct, or to instruct fully, on all lesser
 7   included offense and theories thereof which are supported by the
     evidence must be reviewed for prejudice exclusively under [People
 8   v. Watson (1956) 46 Cal.2d 818 (Watson)].” (Breverman, supra, 19
     Cal.4th at p. 178.) “[M]isdirection of the jury is not subject to
 9   reversal unless an examination of the entire record establishes a
     reasonable probability that the error affected the outcome.” (Id. at p.
10   165; accord Wyatt, supra, 55 Cal.4th at p. 698.) Under the Watson
     review, “‘a defendant must show it is reasonably probable a more
11   favorable result would have been obtained absent the error.’” (People
     v. Beltran (2013) 56 Cal.4th 935, 955 citing People v. Mena (2012)
12   54 Cal.4th 146, 162.) This review “‘focuses not on what a reasonable
     jury could do, but what such a jury is likely to have done in the
13   absence of the error under consideration.’” (Id. at p. 956.)

14           Defendant contends the error was prejudicial because the
     only evidence the jury heard that supported a conviction on count
15   one was his own out-of-court statements. Thus, defendant contends
     that once we exclude his testimony based on the corpus delicti rule,
16   the record supports a conviction only for the lesser included offense.
     We disagree because we find the corpus delicti rule was satisfied.
17
              In a criminal trial, the prosecution must prove the corpus
18   delicti of the crime without relying exclusively upon the defendant’s
     extrajudicial statements, confessions, or admissions. (People v.
19   Alvarez (2002) 27 Cal.4th 1161, 1168-1169 (Alvarez).) The main
     purpose of the rule is to prevent a person from being falsely convicted
20   of “a crime that never happened” based on his testimony alone. (Id.
     at p. 1169.) It “requires corroboration of the defendant’s extrajudicial
21   utterances insofar as they indicate a crime was committed, and forces
     the People to supply, as part of their burden of proof in every criminal
22   prosecution, some evidence of the corpus delicti aside from, or in
     addition to, such statements.” (Id.at p. 1178.) The corpus delicti may
23   be proven by circumstantial evidence and need not amount to proof
     beyond a reasonable doubt. (Id. at p. 1171.)
24
              “[T]he modicum of necessary independent evidence of the
25   corpus delicti, and thus the jury’s duty to find such independent
     proof, is not great. The independent evidence may be circumstantial,
26   and need only be ‘a slight or prima facie showing’ permitting an
     inference of injury, loss, or harm from a criminal agency, after which
27   the defendant’s statements may be considered to strengthen the case
     on all issues.” (Alvarez, supra, 27 Cal.4th at p. 1181; see also People
28   v. Jones (1998) 17 Cal.4th 279, 301-302 [finding sufficient
                                         9
 1                  independent evidence to permit inference of forced oral copulation
                    to permit defendant’s admission of the same where deceased victim
 2                  was found with no underwear or shoes, and had semen in various
                    other orifices, despite the lack of semen in the victim’s mouth].) To
 3                  satisfy the corpus delicti rule, the independent evidence need only
                    permit a reasonable jury to reasonably infer that the alleged crime
 4                  did happen. (People v. Valencia (2008) 43 Cal.4th 268, 297; People
                    v. Jones, supra, 17 Cal.4th at pp. 301-304.) Once the rule is satisfied,
 5                  the jury may consider the defendant’s statements for their full value
                    in arriving at their verdict. (Alvarez, supra, at p. 1171.)
 6
                           The jury was properly instructed, using CALCRIM No. 359
 7                  [corpus delicti—independent evidence of a charged crime], that it
                    could not convict defendant of a charge based on his out-of-court
 8                  statements alone, but that it needed other evidence to show the
                    charged crime was committed. The jury apparently weighed A.H.’s
 9                  testimony and found that there was sufficient independent evidence
                    of the charged crime to reasonably infer that the charged crime
10                  occurred. (People v. Holt (1997) 15 Cal.4th 619, 662 [“Jurors are
                    presumed to understand and follow the court’s instructions”].)
11
                             A.H. testified that defendant tried to kiss her, that his face was
12                  close to hers, and that his lips were coming towards her, which is
                    corroboration of the defendant’s statement that he attempted to kiss
13                  her on the lips and did kiss her on the cheek and neck. A.H. also
                    testified that defendant frequently kissed her on the cheek. While
14                  there may be other possible inferences to draw from A.H.’s
                    testimony, it is a reasonable inference to conclude that defendant did
15                  kiss A.H. on the cheek and neck, and that A.H., a seven-year-old girl,
                    discounted that kiss either due to her perception that it was normal in
16                  their familial relationship, or due to her shock at the molestation
                    overall. Regardless, we find that the corpus delicti rule was satisfied,
17                  and defendant’s out-of-court statements could be considered for their
                    full value. In light of this evidence, it is not reasonably probable that
18                  defendant would have achieved a better result if the court had
                    instructed the jury sua sponte on attempt. Therefore, the court’s error
19                  in failing to instruct the jury on attempt was harmless.

20   People v. Orosco, No. 11F03194, 2014 WL 1315670, at *2-4 (Cal. Ct. App. Apr. 2, 2014).

21              b. Analysis

22          In Beck v. Alabama, 447 U.S. 625 (1980), the Supreme Court held that due process is

23   violated in a capital case “when the jury was not permitted to consider a verdict of guilt of a lesser

24   included non-capital offense, and when the evidence would have supported such a verdict.” 447

25   U.S. at 627. The Supreme Court in Beck expressly declined to determine whether due process

26   requires giving a lesser included offense instruction in noncapital cases. Id. at 638 n.14. The

27   Ninth Circuit has declined to extend Beck to noncapital cases, Solis v. Garcia, 219 F.3d 922, 929

28   (9th Cir. 2000) (per curiam), and has recognized that “[t]here is no Supreme Court precedent
                                                         10
 1   establishing that a state trial court is required to instruct on lesser included offenses in noncapital

 2   cases,” Bortis v. Swarthout, 672 F. App’x 754, 754 (9th Cir.), cert. denied sub nom. Bortis v.

 3   Arnold, 137 S. Ct. 1605 (2017). Although “‘the failure of a state court to instruct on a lesser

 4   offense [in a non-capital case] fails to present a federal constitutional question and will not be

 5   considered in a federal habeas corpus proceeding’ ... the defendant’s right to adequate jury

 6   instructions on his or her theory of the case might, in some cases, constitute an exception to the

 7   general rule.” Solis, 219 F.3d at 929 (alteration in original) (quoting Bashor v. Risley, 730 F.2d

 8   1228, 1240 (9th Cir. 1984)).

 9           To the extent that Petitioner asserts that the state trial court violated due process by failing

10   to instruct the jury sua sponte on attempted lewd and lascivious conduct as a lesser-included

11   offense, the Court finds that Petitioner fails to present a federal constitutional question. Petitioner

12   also fails to show that this claim falls within the exception to the general rule based on a

13   defendant’s right to jury instructions on the defense theory of the case. See Solis, 219 F.3d at 929.

14   As demonstrated by defense’s counsel’s closing arguments, Petitioner’s defense theory was that

15   the evidence was inconsistent as to whether he tried to kiss the victim on the mouth and that the

16   only issue was whether there was evidence of sexual intent to accompany Petitioner’s admission

17   that he kissed the victim on the cheek or neck. See LD 1 at 272. In other words, Petitioner’s

18   theory was not that he tried but failed to kiss the victim. Instead, it was that any kiss that may

19   have happened on the cheek or neck was not accompanied by sexual intent. In light of this

20   defense theory, the failure to include an attempted lewd and lascivious conduct instruction did not
21   violate Petitioner’s constitutional rights.

22           Moreover, even if there had been instructional error, such error was harmless because the

23   evidence was sufficient for the jury to find Petitioner guilty of the greater offense. Of the incident,

24   the victim said that Petitioner attempted to kiss her on the mouth but she was able to avoid the

25   kiss either by sucking her lips in (per statements she made shortly after the incident occurred) or

26   by moving his face away (per testimony at trial), that he did kiss her cheek and that he “always”
27   kisses her cheek (see LD 7 at 152), that he positioned himself on top of her, that he “started to go

28   back and forth” two times while atop her, and that he placed his hand over her mouth. Crediting
                                                         11
 1   these statements, Petitioner’s own admissions were considered—namely, that he was aroused by

 2   the victim, that he positioned himself on top of her, that he kissed the victim on the neck and

 3   cheek after she rejected a kiss on the mouth, and that he moved up and down while on top of her.

 4   From this evidence, the jury could reasonably infer that Petitioner did position himself on the

 5   victim, did move up and down on top of her, and did kiss her cheek and neck with sexual intent.

 6          Based on the foregoing, the state court’s denial of Petitioner's instructional error claim

 7   with respect to attempted lewd and lascivious conduct as a lesser-included offense was not

 8   contrary to, or an unreasonable application of, clearly established federal law, nor was it based on

 9   an unreasonable determination of fact. The decision was not “so lacking in justification that there

10   was an error well understood and comprehended in existing law beyond any possibility for

11   fairminded disagreement.” Richter, 562 U.S. at 103. Accordingly, Petitioner is not entitled to

12   habeas relief on his first claim, and it should be denied.

13      B. Sentencing Enhancement

14              a. State Court Opinion

15          As set forth below, the state appellate court denied petitioner’s claim that the trial court

16   erred in finding him to be a habitual sex offender resulting in the imposition of a sentencing

17   enhancement based on a prior conviction:

18                                                     II
19                                          The Prior Conviction
20                          Defendant contends it was error for the court to sentence him
                    to a five-year enhancement for a prior conviction pursuant to section
21                  667.51, subdivision (a). Defendant’s sentencing enhancement was
                    based on a prior conviction for a violation of section 288, after the
22                  jury found that, in fact, he had been convicted as alleged in the
                    information. Defendant does not dispute his prior conviction; nor
23                  does he contend there was insufficient evidence of his having been
                    convicted as alleged. Rather, defendant contends that because the
24                  verdict form indicates the jury found the defendant had suffered the
                    prior conviction “within the meaning of Penal Code Section
25                  667.61(a) and (d),” the prior conviction determination of the jury
                    cannot be used by the court to impose the sentencing enhancement
26                  under section 667.51, subdivision (a).
27                          Defendant’s contention is based on his interpretation of
                    section 1025, subdivision (b), which provides, in relevant part, that
28                  “the question of whether or not the defendant has suffered the prior
                                                      12
 1                  conviction shall be tried by the jury that tries the issue upon the plea
                    of not guilty ....” The only factual finding left to the jury under
 2                  section 1025 is whether the defendant had actually been convicted as
                    alleged. (People v. Epps (2001) 25 Cal.4th 19, 24, 26–27; italics
 3                  omitted.) The question posed by defendant is whether a jury’s finding
                    that the defendant sustained a prior conviction for the purposes of
 4                  one sentencing statute permits the court to impose the sentencing
                    enhancement under another sentencing statute based on the same
 5                  prior conviction.

 6                          In People v. Williams (2002) 99 Cal.App.4th 696 (Williams),
                    the defendant challenged his prior serious felony conviction
 7                  enhancement where the jury returned a verdict finding true the prior
                    serious felony allegation under one enhancement provision but failed
 8                  to return a verdict form for the enhancement alleged under another
                    provision. (Id. at pp. 699-700.) In that case, the court found that
 9                  section 1025 only grants the defendant the right to have a jury
                    determine the factual issue of whether he had suffered the alleged
10                  prior conviction, and that the legal question of whether that
                    conviction was of the type that qualified for a particular sentencing
11                  enhancement was left to the court to decide. (Id. at pp. 700-701.) As
                    we stated, “[t]he right to a jury trial extends only to the fact of the
12                  conviction alleged in the information, not to the truth of the
                    enhancement allegation itself.” (Id. at p. 701.) Therefore, a jury’s
13                  finding that the defendant in fact had been convicted as alleged,
                    regardless of the enhancement designation included in the verdict
14                  form, is the only finding necessary for a court to sentence a defendant
                    to any applicable enhancement based on that prior conviction.
15
                            Here, the jury found true that defendant had been convicted
16                  as alleged of a violation of section 288, subdivision (a) in Yolo
                    County in 1986. The extraneous language in the verdict forms that
17                  defendant’s prior conviction fell “within the meaning of Penal Code
                    Section 667.61(a) and (d)” is superfluous, and does not render the
18                  court’s imposition of the sentencing enhancement pursuant to section
                    667.51, subdivision (a), improper.
19
     People v. Orosco, No. 11F03194, 2014 WL 1315670, at *4-5 (Cal. Ct. App. Apr. 2, 2014).
20
                b. Analysis
21
            While Petitioner acknowledges that he does not have a constitutional right to a jury trial
22
     for determinations concerning the existence of a prior conviction, see Apprendi v. New Jersey,
23
     530 U.S. 466 (2000), the record reveals that a jury did find the fact of his prior conviction to be
24
     true. Petitioner argues that this determination was in the context of one sentencing statute and that
25
     the trial court erred by using the same conviction to enhance his sentence under a second
26
     sentencing statute. Because this claim concerns only an application of state law and does not
27
     implicate a federal law, it cannot serve as the basis of federal habeas relief. See Wilson v.
28
                                                       13
 1   Corcoran, 562 U.S. 1, 5 (2010). Petitioner also fails to show that the state court’s decision was

 2   either contrary to clearly established federal law or included an unreasonable application of

 3   established federal law. Accordingly, habeas relief should be denied on this ground.

 4      C. Ineffective Assistance of Counsel

 5          Lastly, Petitioner argues that his trial counsel was ineffective for failing to object to the

 6   afore-referenced sentencing enhancement. The clearly established federal law governing

 7   ineffective assistance of counsel claims is that set forth by the Supreme Court in Strickland v.

 8   Washington, 466 U.S. 668 (1984). To succeed on a Strickland claim, a defendant must show that

 9   (1) his counsel’s performance was deficient and that (2) the “deficient performance prejudiced the

10   defense.” Id. at 687. Counsel is constitutionally deficient if his or her representation “fell below

11   an objective standard of reasonableness” such that it was outside “the range of competence

12   demanded of attorneys in criminal cases.” Id. at 687-88 (internal quotation marks omitted).

13   “Counsel’s errors must be ‘so serious as to deprive the defendant of a fair trial, a trial whose

14   result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S.

15   at 687).

16          Prejudice is found where “there is a reasonable probability that, but for counsel’s

17   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466

18   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the

19   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”

20   Richter, 562 U.S. at 112.
21          Petitioner did not pursue this ineffective assistance of counsel claim in state court.

22   Therefore, the claim is subject to dismissal for failure to exhaust state-court remedies. See Murray

23   v. Schriro, 882 F.3d 778, 807 (9th Cir. 2018).

24          But even assuming Petitioner had exhausted this claim, he has not shown that his attorney

25   was ineffective for failing to object to the trial court’s use of the prior conviction to impose a

26   sentencing enhancement. Pursuant to California law, Petitioner was entitled to a jury
27   determination on the fact of a prior conviction. See Cal. Crim. Code § 1025. In the event of

28   multiple convictions, a separate finding must be made as to each. Id. § 1158. The record in this
                                                        14
 1   case reveals that Petitioner did receive a jury determination as to the single prior conviction. On

 2   the verdict form, this prior conviction was said to fall “within the meaning of Penal Code Section

 3   667.61(a) and (d).” The trial court then used the same conviction to impose a sentencing

 4   enhancement pursuant to § 667.51. Because there is no California law or statute that would limit

 5   the legal effect of a prior conviction to a single statute, Petitioner’s counsel was not ineffective for

 6   failing to object to its subsequent use by the trial court. Juan H. v. Allen, 408 F.3d 1262, 1273

 7   (9th Cir. 2005) (“[T]rial counsel cannot have been ineffective for failing to raise a meritless

 8   objection.”).

 9                                              CONCLUSION

10            For the foregoing reasons, IT IS HEREBY RECOMMENDED that Petitioner’s petition

11   for a writ of habeas corpus be denied.

12            These findings and recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

14   after being served with these findings and recommendations, any party may file written

15   objections with the court and serve a copy on all parties. The document should be captioned

16   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the

17   objections shall be filed and served within seven days after service of the objections. The parties

18   are advised that failure to file objections within the specified time may result in waiver of the

19   right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In the

20   objections, the party may address whether a certificate of appealability should issue in the event
21   an appeal of the judgment in this case is filed. See Rule 11, Rules Governing § 2254 Cases (the

22   district court must issue or deny a certificate of appealability when it enters a final order adverse

23   to the applicant).

24
     Dated: March 8, 2019
25

26
27
     DLB7
28   DB/Inbox/Substantive/oros0902.fr

                                                        15
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     16
